DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Specification	3
IV. Claim Rejections - 35 USC § 112	4
A. Claims 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
V. Claim Rejections - 35 USC § 102	4
A. Claims 1, 3-7, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0018599 (“Peng”).	5
B. Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/017592 A1 (“Nakaharai”).	7
C. Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0119349 (“Chung”).	9
VI. Claim Rejections - 35 USC § 103	10
A. Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Peng.	10
B. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Nakaharai.	12
C. Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chung.	12
D. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of CN 106957055 A (“Yuan”).	13
E. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of the article by Shao, et al. entitled “Sulfur dioxide 1nolecule sensors based on zigzag graphene nanoribbons with and without Cr dopant” in Physics Letters A 378 (2014), pp. 667-671 (“Shao”).	14
VII. Pertinent Prior Art	15
Conclusion	15


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant's election with traverse of invention group I, claims 1-15 in the reply filed on 06/01/2022 is acknowledged.  The traversal appears to be on the ground(s) that Examiner did not provide a different process by which the product can be made (Remarks: p. 1).  This is not found persuasive because no such requirement exists in establishing lack of unity of invention (See 37 CFR 1.475).  The Instant Application is a 371 National Stage application.  As such, the proper manner for requiring restriction is under lack of unity.  (See MPEP 1893.03 and 37 CFR 1.499.)  Applicant fails to show how the lack of unity established in the Requirement for Restriction/Election mailed 04/01/2022 is improper.  
The requirement is still deemed proper and is therefore made FINAL.

III. Specification
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0042], line 9, replace “Figure 6” with “Figure 5” for correct correspondence between the specification and the drawings.
(2) With regard to the top-gate transistor shown in Fig. 3 and discussed in paragraph [0046] of the specification, the element denoted by reference character 422 is “active layer 422 (e.g. SiO2)”.  However, the active layer is the 2D material layer 412, i.e. the semiconductor channel of the top-gate transistor.  Silicon dioxide is an insulator rather than a semiconductor and, as such, cannot form a channel through which current flows as in a top-gate transistor.  As such, paragraph [0046] should be corrected with regard to element 422.  No new matter may be entered.
(3) In paragraph [0048], line 5, replace “318” and “314” with “518” and “514”, respectively, for correct correspondence between the specification and the drawings.
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 10 recites the limitation “where in the gas is determined in response to the resistivity between the first and second electrodes”.  The claim is unclear because it may be interpreted in more than one way.  In this regard, it is unclear what is meant by determining the gas because it may mean (1) the identity of a gas, (2) the quantity of a gas, (3) a quantity of a collection of different gases, or (4) one or more of the foregoing. 
Claims 11-15 are rejected for including the same indefinite feature by depending from claim 1. 

V. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 3-7, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0018599 (“Peng”).
With regard to claims 1 and 3-7, Peng discloses, generally in Figs. 1, 4, 5, and 8,
1. A single layer electronic device, the device comprising: 
[1] a first electrode [left electrode]; 
[2] a second electrode [right electrode] located in a same layer as the first electrode; 
[3] a gap in the same layer that extends between the first and second electrode [¶ 22: “a gap (e.g. about 50 nm to 50 µm wide, typically 1 µm wide)”].  
3. The device according to claim 1, wherein the gap is an air gap [as shown in Figs. 1, 4, 5, and especially Fig. 8].  
4. The device according to claim 1, wherein the gap extends substantially along the length of the first electrode [as shown in Figs. 1, 4, 5, and 8].  
5. The device according to claim 1, wherein the gap extends substantially along the height of the first electrode [as shown in Figs. 1, 4, 5, and 8].  
6. The device according to claim 1, further comprising a 2D material layer [i.e. graphene; title, ¶ 22] that extends over the gap between the first electrode and the second electrode.  
7. The device according to claim 1, wherein the 2D material layer comprises graphene [id.].  

With regard to claim 9, Peng discloses, generally in Figs. 1, 4, 5, and 8,
9. A transistor [¶ 22], the transistor comprising: 
[1] a first electrode [left or “source electrode”; ¶ 22]; 
[2] a second electrode [right or “drain electrode”; ¶ 22] located in a same layer as the first electrode; 
[3] a gap [not shown; ¶ 22] that extends between the first and second electrode; 
[4] a 2D material layer [i.e. graphene] that extends over the gap between the first electrode and the second electrode.  
The sensors are field effect transistors as they are three terminal devices wherein the left and right electrodes are the source and drain electrodes and the sensed molecule functions as the gate electrode.  In addition, the gate electrode may be taken as the “back gate” shown in each of Figs. 1, 4, 5 and 8.

With regard to claim 10, Peng discloses in Fig. 8,
10. A gas sensor [¶¶ 16, 27, 30], the sensor comprising: 
[1] a first electrode [left electrode]; 
[2] a second electrode [right electrode] located in a same layer as the first electrode; 
[3] a gap [shown but not labeled; ¶ 22] that extends between the first and second electrode; 
[4] a 2D material layer [i.e. graphene] that extends over the gap between the first electrode and the second electrode, 
[5] where in the gas is determined in response to the resistivity between the first and second electrodes [Fig. 9; ¶¶ 30-32].  
Note that feature [5] of claim 10 is a statement of the manner in which the gas sensor is operated, and fails to have patentable weight for failing to imply a structure other than those explicitly claimed (MPEP 2114(II)), each of which is disclosed in Peng and is used as a gas sensor (id.).  As such, it is held, absent evidence to the contrary, that the gas sensor in Peng is capable of determined the gas “in response to the resistivity between the first and second electrodes”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to claims 11, 12, and 15, Peng further discloses,
11. The device according to claim 10, wherein the 2D material layer comprises graphene [as shown in Fig. 8].  
12. The device according to claim 10, wherein the 2D material layer is between one and three atoms thick [graphene is 1 atom thick]. 
15. The device according to claim 10, wherein the 2D material layer is Nitrogen or Al doped [i.e. “decorated” with e.g. Al; ¶ 26].

B. Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/017592 A1 (“Nakaharai”).
With regard to claim 1, Nakaharai discloses, generally in Figs. 6A-6B, and the section entitled “Third embodiment” at pages 4-5 of the attached translation.
1. A single layer electronic device [transistor], the device comprising: 
[1] a first electrode [source electrode 13/41]; 
[2] a second electrode [drain electrode 14/42] located in a same layer as the first electrode; 
[3] a gap 25 in the same layer that extends between the first 13/41 and second electrode 14/42 [translation: p. 5, lines 3].  
Note that the catalyst 40(41,42) is a metal (id.) e.g. copper (translation: p, 5, line 12) and the source 13 and drain 14 electrode portion are also metal, e.g. gold; therefore, the source 13/41 and drain 14/42 electrodes include both layers of metals.
With regard to claims 3-7, Nakaharai further discloses,
3. The device according to claim 1, wherein the gap is an air gap [left behind by etching away the catalyst between 41 and 42; translation: p. 5, lines 41-50; Fig. 7D].  
4. The device according to claim 1, wherein the gap extends substantially along the length of the first electrode 13/41 [as shown in Fig. 6A].  
5. The device according to claim 1, wherein the gap extends substantially along the height of the first electrode 13/41 [as shown in Fig. 6B].  
6. The device according to claim 1, further comprising a 2D material layer that extends over the gap between the first electrode 13/41and the second electrode 14/42.  
7. The device according to claim 1, wherein the 2D material layer 12 comprises graphene [translation: p. 5, line 3].  

With regard to claim 9, Nakaharai discloses,
9. A transistor, the transistor comprising: 
[1] a first electrode [source electrode 13/41]; 
[2] a second electrode [drain electrode 14/42] located in a same layer as the first electrode;  
[3] a gap 25 that extends between the first and second electrode [translation: p. 5, lines 3]; 
[4] a 2D material layer 12 that extends over the gap 25 between the first electrode 13/41 and the second electrode 14/42.  
Note that the gate electrodes of the transistor are 21 and 22 (translation: p. 5, lines 6-9).


C. Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0119349 (“Chung”).
With regard to claims 1 and 3-7, Chung discloses, generally in Figs. 1 and 2,
1. A single layer electronic device [“graphene transistor 100”; title, abstract, ¶ 42], the device comprising: 
[1] a first electrode [source electrode 151; ¶ 50]; 
[2] a second electrode [drain electrode 152; ¶ 50] located in a same layer as the first electrode; 
[3] a gap 170 [¶ 51] in the same layer that extends between the first 151 and second 152 electrode.  
3. The device according to claim 1, wherein the gap 170 is an air gap [title; ¶ 51].  
4. The device according to claim 1, wherein the gap extends substantially along the length of the first electrode 151 [as shown in Fig. 2].  
5. The device according to claim 1, wherein the gap extends substantially along the height of the first electrode 151 [as shown in Fig. 1].  
6. The device according to claim 1, further comprising a 2D material layer 140 that extends over the gap 170 between the first electrode 151 and the second electrode 152 [¶ 47].  
7. The device according to claim 1, wherein the 2D material layer comprises graphene [¶ 47].  
With regard to claim 6, note that the transistor is a solid state device; therefore, the transistor in Fig. 1 can be inverter, thereby making the graphene channel layer 140 “over” the gap 170 as required by claim 6.

With regard to claim 9, Chung discloses
9. A transistor 100, the transistor comprising: 
[1] a first electrode [source electrode 151; ¶ 50]; 
[2] a second electrode [drain electrode 152; ¶ 50] located in a same layer as the first electrode; 
[3] a gap 170 [¶ 51] that extends between the first 151 and second 152 electrode; 
[4] a 2D material layer 140 that extends over the gap 170 between the first electrode 151 and the second electrode 152.  
The gate electrode of the transistor is denoted by reference character 120 (¶ 46).

VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Peng.
Claim 2 reads,
2. The device according to claim 1, wherein the gap is between 50 nm and 100 nm wide.
The prior art of Peng, as explained above, discloses each of the features of claim 1. 
As explained above, Peng states that the gap formed between the Cr pads that establishes the dimension of the gap between the subsequently formed electrodes, as shown in each of Figs. 1, 4, 5, and 8, is “about 50 nm to 50 µm wide, typically 1 µm wide”, which overlaps the claimed range of 50 nm to 100 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Claim 8 reads,
8. The device according to claim 1, wherein the 2D material layer is between one and three atoms thick.  
The prior art of Peng, as explained above, discloses each of the features of claim 1. 
Peng further states,
[0022] Embodiments of the present invention provide methods for the fabrication of a device using suspended graphene flakes as sensing element.  A flake is defined as a quasi-two-dimensional thin film made of a number of graphitic layers (e.g., ranging from one layer to a thousand layers).  Such flakes can be composed of either a single layer of graphene or multilayers depending on methane flow used during the CVD process.  …
(Peng: ¶ 22: emphasis added)
A single layer of graphene is one atom thick by definition.  As such, Peng teaches that a single layer of graphene or multiple layers of graphene can form the 2D material layer, which overlaps the claimed range of from one atom to three atoms thick.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)


B. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Nakaharai.
Claim 8 reads,
8. The device according to claim 1, wherein the 2D material layer is between one and three atoms thick.  
The prior art of Nakaharai, as explained above, discloses each of the features of claim 1. 
Nakaharai states that the graphene layer 12 can be grown from 1 to 10 layers thick and can therefore be from 1 to 10 atoms thick (p. 5, lines 18-19 of attached translation), since each layer of graphene is one carbon atom thick, which overlaps the claimed range of from one atom to three atoms thick.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

C. Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chung.
Claim 2 reads,
2. The device according to claim 1, wherein the gap is between 50 nm and 100 nm wide.  
The prior art of Chung, as explained above, discloses each of the features of claim 1. 
Chung states that the gap, i.e. “length L” is between 10 nm to 100 nm (Chung: ¶ 50), which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Claim 8 reads,
8. The device according to claim 1, wherein the 2D material layer is between one and three atoms thick.  
The prior art of Chung, as explained above, discloses each of the features of claim 1. 
Chung states that the graphene channel 140 is from 1 to 5 graphene layers thick and therefore from 1 to 5 atoms thick since graphene is a 2D layer of carbon, one atom thick.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

D. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of CN 106957055 A (“Yuan”).
Claim 13 reads,
13. The device according to claim 10, wherein the 2D material layer is Fe doped.  
The prior art of Peng, as explained above, discloses each of the features of claim 10.  As also explained above under claim 15, Peng discloses doping, i.e. “decorating” the graphene with various inorganic materials including metals and non-metals, such as Pd, B4C, CdS, Ti, Au, and Al (Peng: ¶ 26).  Peng explicitly does not limit the dopants (id.).
Yuan teaches a method of making sulfur, nitrogen, and transition-metal doped graphene that may be used in sensing application (translation: title, abstract, p. 2, lines 6-9 and 30-36.  The 
Inasmuch as Shao does not limit the dopant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the graphene with Fe in order to make a Fe-doped graphene sensor. 

E. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of the article by Shao, et al. entitled “Sulfur dioxide 1nolecule sensors based on zigzag graphene nanoribbons with and without Cr dopant” in Physics Letters A 378 (2014), pp. 667-671 (“Shao”).
Claim 14 reads,
14. The device according to claim 10, wherein the 2D material layer is Cr or Mg doped.  
The prior art of Peng, as explained above, discloses each of the features of claim 10.  As also explained above under claim 15, Peng discloses doping, i.e. “decorating” the graphene with various inorganic materials including metals and non-metals, such as Pd, B4C, CdS, Ti, Au, and Al (Peng: ¶ 26).  Peng explicitly does not limit the dopants (id.).
Shao, like Peng, teaches a gas sensor based on graphene that may be doped with a metal.  Shao teaches that the dopant metal is chromium, which increases the sensitivity of the graphene sensor to sulfur dioxide over undoped graphene (Shao: title, abstract).
Inasmuch as Shao does not limit the dopant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the graphene with Cr in order to make the gas sensor more sensitive to sulfur dioxide gas.

VII. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) CN 104237357 A (“Cheng”) is cited for teaching a chemFET capable of sensing biological compounds as well as NO gas (¶ 4) including gold source and drain electrodes separated by a gap (i.e. “cavity 10”; ¶ 42) of 500-5000 nm (¶ 44) and a suspended graphene channel all of the features of claims. (See ¶ 38, Figs. 2, 9, and 10.)
(2) US 2018/0180573 (“Lin”) is cited for teaching a graphene-channel transistor used as a gas sensor (Fig. 3; ¶¶ 28-30).  The graphene layer may be doped with Al or nitrogen, inter alia (¶ 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814